DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 10, 20219.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea of determining a match between sound fragments, using mathematical calculation. 
This judicial exception is not integrated into a practical application because the claims broadly recites the result (determine match of sound characteristics), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”). See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea of determining a match between sound fragments, using different mathematical calculation amplitude and frequency characteristics(mathematical relationships) as recited in the claims 1-10 and 17-20, similarly claim 11 recites digitizing without significantly more, similarly claims 12-16 recites additional elements of generic software and using generic processor without significantly more. The idea is similar to the basic concept of calculating average frequency and average amplitude of sound wave using mathematical relationships found to be an abstract idea by the courts. This calculating average frequency and average amplitude of sound wave is analogous to the conversion between binary-coded decimal and pure binary numerals at issue in Benson, which the Supreme Court described as a “mathematical problem of converting one form of numerical representation to another.” Gottschalk v. Benson, 409 U.S. 63, 65 (1972). This limitation thus describes a “mathematical relationship,” which is specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. 2019 PEG Section I, 84 Fed. Reg. at 52. In addition, because the BRI of limitation (c) requires the performance of an arithmetic operation (averaging and standard deviation), this limitation also describes a “mathematical calculation,” which is also specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. Id. Moreover, the recited conversion is also simple enough 
The claim(s) as a whole does not amount to significantly more than abstract idea itself. Accordingly claims 1-20, are ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 6,584,442).
As per claims 1 and 12, Suzuki discloses, a method for determining a match between sound fragments comprising the steps of:
identifying each wave that makes up a first sequence within a first sound fragment and each wave that makes up a second sequence within a second sound fragment (col. 18, lines 53-67);
determining an average amplitude of each wave within the first sequence of waves; determining an average amplitude of each wave within the second sequence of waves (col. 26, lines 4-43);

determining an average frequency of each wave within the second sequence of waves (col. 26, lines 4-43); and
comparing the average amplitude and frequency of the first sequence with the average amplitude and frequency of the second sequence to determine a match (col. 26, lines 4-43).

As per claim 9, Suzuki discloses, the amplitude of each wave is measured in pascals (using this slandered unit is inherent).

As per claim 10, Suzuki discloses, the frequency is measured by determining the distance between peaks of each wave within the sequence (this slandered of measuring frequency of a wave).

As per claim 11, Suzuki discloses, further comprising the steps of: receiving a sound fragment; and digitizing the sound fragment (col. 13, lines 10-51).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,584,442) as applied to claims 1 and 12 above, and further in view of Datta et al. (US 2015/0379834).
As per claim 2, Suzuki does not explicitly discloses, but Datta discloses, further comprising the steps of: calculating a first index of frequencies by summating the square of the difference between the frequency of each wave of the first sequence and the average frequency of the first sequence; and calculating a second index of frequencies by summating the square of the difference between the frequency of each wave of the second sequence and the average frequency of the second sequence (Paragraphs 0026 and 0027, claimed “index of frequencies” is “standard deviation”).

As per claim 3, Suzuki does not explicitly discloses, but Datta discloses, further comprising the steps of: comparing the first index of frequencies with the second index of frequencies to determine a match (Paragraphs 0026 and 0027).

As per claim 4, Suzuki does not explicitly discloses, but Datta discloses, further comprising the steps of: calculating a first index of amplitudes by summating the square 

As per claim 5, Suzuki does not explicitly discloses, but Datta discloses, comparing the first index of amplitudes with the second index of amplitudes to determine a match (Paragraphs 0026 and 0027).

As per claim 6, Suzuki does not explicitly discloses, but Datta discloses, further comprising the steps of: calculating a first index of amplitudes by summating the square of the difference between the amplitude of each wave of the first sequence and the average amplitude of the first sequence; calculating a second index of amplitudes by summating the square of the difference between the amplitude of each wave of the second sequence and the average amplitude of the first sequence; and comparing the first index of amplitudes with the second index of amplitudes to determine a match (Paragraphs 0026 and 0027, claimed “index of amplitude” is “standard deviation”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Datta’s teaching of identifying a sound wave for crowed-source alert based on the characteristic of the sound wave (Paragraph 0008).





	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
March 26, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656